DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 05/05/2020. Claims 1-29 are pending in the Application, with independent Claims 1, 10, 16 and 21. 
Continuity/Priority Information 
The present Application 16867325, filed 05/05/2020 Claims Priority from Provisional Application 62857668, filed 06/05/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,13-18,20-27 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Georgakos et al. (U.S. Patent No. 8,589,775) ISSUED: November 19, 2013 in view of Mitra et al. (U.S. Pub. No. 20060005091) Pub. Date: January 5, 2006.
Regarding independent Claim 1, Georgakos discloses an error tolerant memory circuit, comprising: 
a set of data inputs;  FIG. 2 illustrates a block diagram of a first embodiment of an error tolerant memory circuit 200. As shown in FIG. 2, the memory circuit 200 comprises a plurality of input nodes IN.sub.a, . . . , IN.sub.n configured to provide data to a plurality of memory element pairs 203a, . . . , 203n.
  a first set of storage elements coupled to the set of data inputs and coupled to the first clock; and a second set of storage elements coupled to the set of data inputs and coupled to the second clock; Each memory element pair 203 has a first memory storage element 202 (e.g., flip-flops, latches, etc.) and a second memory storage element 204 configured to store a data unit.    
a first parity generator coupled to the set of data inputs;   FIG. 2, The first parity generation circuit 206, coupled to the input nodes IN.sub.x of the memory circuit 200, is configured to compute the first parity bit value based upon data written to the 
a second parity generator coupled to the first set of storage elements; FIG. 2, The second parity generation circuit 210, coupled to the output of the second memory storage elements 204a, . . . , 204n, is configured to compute a real time, second parity bit value based upon the value of the data read from the second memory storage elements 204a, . . . , 204n. The value of the stored first parity bit and the second real time parity bit are provided to the control unit 212.  
an error correction unit coupled to the first parity generator and the second parity generator.  The value of the stored first parity bit and the second real time parity bit are provided to the control unit 212. It will be appreciated that in one embodiment the second parity generation circuit 210 and the control unit 212 may comprise a single logic element 211. The control unit 212 is configured to generate a control signal S.sub.CTRL based upon the received first and second parity bit values. 
Georgakos does not explicitly disclose “a first clock and a second clock that are different and coupled to the storage elements”. Georgakos discloses storage elements 202 and 204 that may be flip-flops, which inherently include a clock input configured to receive a clock signal. 
However, in analogous art, Mitra discloses, Par. [0018] Referring to FIG. 2, there is illustrated a self-checking, full-hold scan cell 20, in accordance with one embodiment of the invention, for an integrated circuit (IC) chip (not shown). Par. [0020] The first 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the data clock signals CLK1 and CLK2 as taught by Mitra in the storage elements of Georgakos  having different clock frequencies so as to enhance test reliability. 
 
Regarding independent Claim 21, Georgakos discloses the same limitations as applied to Claim 1 above, and in addition, “a set of output selection units coupled to the first and the second set of storage elements, that selectively provide data” Fig. 2. The control unit 212 is configured to generate a control signal S.sub.CTRL based upon the received first and second parity bit values. The control signal S.sub.CTRL is provided to a plurality of selection circuits 214a, . . . , 214n, respectively configured to output data that is selected from data stored in a first memory storage element 202 or data stored in a second memory storage element 204. In various embodiments, the control unit 212 may comprise various logic elements.

Regarding independent Claims 10 and 16, Georgakos discloses the same limitations for apparatus and method as applied to Claim 1 above, and in addition,
an error correction unit that: performs a comparison between a time delayed first parity check of input data, determines an occurrence of an error condition comparison, controls an operating characteristic of the circuit, and outputs the first data or the second data based on the comparison.  
Fig. 2, In one embodiment, the control unit 212 may be configured to compare the value of the stored first parity bit and the real time second parity bit. If no error is present in the second memory storage elements 204a, . . . , 204n, then the comparison will indicate that the data written to the second memory storage elements is the same as the data being read out of the second memory storage elements. 
Accordingly, the control unit 212 provides a control signal S.sub.CTRL to the selection circuits 214 causing the selection circuits to output the data stored in the second memory storage elements 204. If an error is present in one of the second memory storage elements 204, then the first and second parity bits will indicate that the data written to the second memory storage elements is not the same as the data being read out of the second memory storage elements. 
Accordingly, so as to not output the data that is known to be incorrect, the control unit 212 provides a control signal S.sub.CTRL to the selection circuits 214 causing the selection circuits to output the data stored in the first memory storage elements 202 (e.g., stored data that is not known to be incorrect).

Claim 2, 4, 8, a parity storage element coupled between the first parity generator and the error correction unit that obtains the first parity check.  


Regarding Claims 3, 13, 14, 15, 26, Georgakos does not explicitly disclose “a delay unit coupled between the first parity generator and the parity storage element”.  
However, in analogous art, Mitra discloses, Par. [0020] The first datapath latch L1 also receives a data clock signal CLK1 on its C1 input. The second datapath latch L2 receives a data clock signal CLK2 on its C1 input, an enable store signal STORE_EN on its C2 input, and an output signal from the Q output of the second shadow latch L4 on its 2D input. The data clocks CLK1 and CLK2 may be two phases of a system clock or separate clocks. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the data clock signals CLK1 and CLK2 having different clock frequencies as taught by Mitra in the storage elements of Georgakos, for the purpose of achieving signal delay between latch L1 and latch L2, using data clocks CLK1 and CLK2 having two phases or being separate clocks, so as to enhance test reliability.

Regarding Claims 5, 6, a set of output selection units coupled to the first and second set of storage elements, Fig. 2. The control signal S.sub.CTRL is provided to a plurality of selection circuits 214a, . . . , 214n, respectively configured to output data 

Regarding Claim 9, Georgakos does not explicitly disclose “a set of glitch filters each having a filter output coupled to the clock signal input of each of the first set of storage elements”.    
However, in analogous art, Mitra discloses, Par. [0020] The first datapath latch L1 also receives a data clock signal CLK1 on its C1 input. The second datapath latch L2 receives a data clock signal CLK2 on its C1 input.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the data clock signals CLK1 and CLK2 having different clock frequencies as taught by Mitra in the storage elements of Georgakos, since it is well known in the art that using data clocks CLK1 and CLK2 to store data in latches are configured to eliminate noise or overshoots and thus enhancing operational performance. 
   Regarding Claim 7, wherein each storage element of the storage elements includes a reset input, is a design choice depending on a design requirement for a storage element, using a Flip-Flop for resetting data. 

Regarding Claims 11, error condition based on an error rate of the circuit

detecting a second difference between the third parity check and the second parity check; and determining, as a result of detecting the first difference and the second difference within a defined period of time, an occurrence of a timing error in the logic circuit.  Georgakos discloses Fig. 2, the control unit 212 may be configured to compare the value of the stored first parity bit and the real time second parity bit. If no error is present in the second memory storage elements 204a, . . . , 204n, then the comparison will indicate that the data written to the second memory storage elements is the same as the data being read out of the second memory storage elements. 
Accordingly, the control unit 212 provides a control signal S.sub.CTRL to the selection circuits 214 causing the selection circuits to output the data stored in the second memory storage elements 204. 
If an error is present in one of the second memory storage elements 204, then the first and second parity bits will indicate that the data written to the second memory storage elements is not the same as the data being read out of the second memory storage elements. 
  
Regarding Claim 22, wherein the first set of storage elements samples the set of data inputs, FIG. 2. A plurality of input nodes IN.sub.a, . . . , IN.sub.n configured to provide data to a plurality of memory element pairs 203a, . . . , 203n. In one embodiment the first and second memory storage elements within each respective memory cell (e.g., 203a, . . . , 203n) may be configured to redundantly store a data unit comprising a single binary data value provided at a respective input node IN.sub.x, so 

Regarding Claim 23, wherein the first parity generator generates The first parity bit value is provided by the first parity generation circuit 206 to the parity bit storage element 208, which is configured to store the first parity bit value corresponding to data stored in the plurality of element pairs 203a, . . . , 203n. The second parity generation circuit 210, coupled to the output of the second memory storage elements 204a, . . . , 204n, is configured to compute a real time, second parity bit value based upon the value of the data read from the second memory storage elements 204a, . . . , 204n.

 Regarding Claims 24, 25, wherein the error correction unit is configured to: detect an error status, and control an operating characteristic of at least one set of the first set of storage elements and the second set of storage elements in response to a second error condition for the error status.  
Fig. 2, In one embodiment, the control unit 212 may be configured to compare the value of the stored first parity bit and the real time second parity bit. If no error is present in the second memory storage elements 204a, . . . , 204n, then the comparison will indicate that the data written to the second memory storage elements is the same as the data being read out of the second memory storage elements. 
Accordingly, the control unit 212 provides a control signal S.sub.CTRL to the selection circuits 214 causing the selection circuits to output the data stored in the 
 
Regarding Claims 11, 27, 29, Georgakos does not explicitly disclose error correction unit adjusts a timing of the first clock or the second clock. 
However, in analogous art, Mitra discloses, FIG. 2, Par. [0020], the first datapath latch L1 also receives a data clock signal CLK1 on its C1 input. The second datapath latch L2 receives a data clock signal CLK2 on its C1 input, an enable store signal STORE_EN on its C2 input, and an output signal from the Q output of the second shadow latch L4 on its 2D input. The data clocks CLK1 and CLK2 may be two phases of a system clock or separate clocks. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the data clock signals CLK1 and CLK2 as taught by Mitra in the storage elements of Georgakos  in order to adjust the clock rate having different clock frequencies so as to enhance test reliability.
Allowable Subject Matter
Claims 12, 19, 28, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious, wherein the error . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Non-Final Rejection 20211203

U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov